Base Salaries of Executive Officers of the Registrant                           
                 Exhibit 10.6


As of March 1, 2014, the following are the base salaries (on an annual basis) of
the executive officers of Old Point Financial Corporation:


Robert F. Shuford, Sr.
Chairman, President & Chief Executive Officer
Old Point Financial Corporation
 
$300,000
Louis G. Morris
Executive Vice President/OPNB
Old Point Financial Corporation
 
$300,000
Robert F. Shuford, Jr.
Senior Vice President/Operations
Old Point Financial Corporation
 
$234,600
Joseph R. Witt
Senior Vice President/Corporate Banking
Old Point Financial Corporation
 
$231,540
Melissa L. Burroughs
Senior Vice President/Lending & Business Development
Old Point Financial Corporation
 
$182,995
Laurie D. Grabow
Chief Financial Officer & Senior Vice President/Finance
Old Point Financial Corporation
 
$190,000
Eugene M. Jordan, II
Executive Vice President/Trust
Old Point Financial Corporation
 
$173,000

 